Citation Nr: 0911870	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-28 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 
2005 for a grant of service connection for pituitary 
microadenoma.

2.  Entitlement to an increased evaluation for pituitary 
microadenoma, currently evaluated as 10 percent disabling, on 
and after January 17, 2006.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1992 to July 
1992 and from August 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  



FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for pituitary microadenoma was received by VA on November 14, 
2005.

2.  On March 9, 2005, the Veteran filed a claim for 
entitlement to service connection for impotency, which is a 
separate and distinct claim from the Veteran's November 14, 
2005 claim for entitlement to service connection for 
pituitary microadenoma.

3.  The first objective medical evidence of pituitary 
microadenoma was a September 2005 VA treatment record showing 
elevated prolactin and a diagnosis suggesting pituitary 
dysfunction due to prolactinoma.   

4.  Since January 17, 2006, the Veteran's pituitary 
microadenoma was manifested by complaints of fatigue and 
continuous treatment with bromocriptine; however, there is no 
evidence of constipation, mental sluggishness, muscular 
weakness, mental disturbance, weight gain, cold intolerance, 
cardiovascular involvement, bradycardia, or sleepiness.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 8, 
2005 for the grant of service connection for pituitary 
microadenoma have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for pituitary microadenoma on and after January 17, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7915-7903 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an initial 
adjudication of the Veteran's claims, December 2005 and March 
2006 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  The letters did 
not, however, provide notice that there must be evidence of 
the effect on employment and daily life, or notice of the 
specific requirements of the diagnostic code to qualify for a 
higher rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-
44 (2008).  However, the Veteran was so notified in a March 
2006 rating decision and an August 2006 statement of the 
case, which were followed by a January 2007 supplemental 
statement of the case which readjudicated the claim for an 
increased evaluation.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a notice defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's service treatment records, VA medical records, 
and VA examination reports have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
486.


I.  Earlier Effective Date

The Veteran claims entitlement to an effective date earlier 
than June 8, 2005 for a grant of service connection for 
pituitary microadenoma.  Specifically, he asserts that the 
effective date of service connection should be June 16, 2004, 
the day after his separation from active duty service.  He 
argues that the claim that he filed in March 2005 alleging 
service connection for impotency was really a claim for 
entitlement to service connection for pituitary microadenoma, 
because it was the pathology underlying the impotency.  

In a March 2006 rating decision, the RO granted entitlement 
to service connection for pituitary microadenoma, and 
assigned an effective date of November 14, 2005, the date of 
the Veteran's claim.  In April 2006, the Veteran filed a 
notice of disagreement with regard to the effective date.  In 
an August 2006 rating decision and an August 2006 statement 
of the case, the RO found that the Veteran's March 2005 claim 
for entitlement to service connection for impotency was 
really a claim for entitlement to service connection for 
pituitary microadenoma because it was the pathology 
underlying impotency.  Accordingly, the RO assigned an 
effective date of June 8, 2005, noting that this was the date 
entitlement arose because the first medical symptoms of 
record were low testosterone readings shown during the June 
8, 2005 VA examination.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of compensation will be the day following separation 
from active service or the date entitlement arose if a claim 
is received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically 
provided, the effective date will be assigned on the basis of 
the facts as found.  38 C.F.R. § 3.400(a).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).

A review of the Veteran's claims file reveals that, on March 
9, 2005, he filed a claim for entitlement to service 
connection for various disorders, including impotency.  The 
Veteran's service treatment records are negative for any 
findings or complaints of impotency or erectile dysfunction.  
A June 2005 VA examination report and VA treatment records 
from that time reveal that results of laboratory testing 
showed low testosterone levels.  The diagnoses were low 
testosterone with normal FSH and LH levels with vague 
symptoms and erectile dysfunction possibly related to low 
testosterone.  By a September 2005 rating decision, the RO 
denied entitlement to service connection for erectile 
dysfunction.

VA treatment records from September 2005 reflect that 
laboratory results showed an elevated prolactin level.  In 
addition to complaints of low libido and difficulty 
maintaining erections, the Veteran noted episodes of impaired 
vision and hearing loss.  The diagnosis was symptoms of 
hypogonadism such as low libido and poor erection.  The VA 
physician also suspected some pituitary dysfunction due to 
prolactinoma which was consistent with the Veteran's elevated 
prolactin level, headaches, and visual field deficit.  With 
regard to the Veteran's low testosterone level, the diagnosis 
was hypogonadism.  A September 2005 magnetic resonance 
imaging scan (MRI) of the brain showed no evidence of 
cerebral pathology and mucous retention cysts within the left 
sphenoid locule and the right maxillary sinus.  An October 
2005 MRI of the brain revealed a focus of decreased 
enhancement in the right lateral sella that may represent 
microadenoma and mild sinus disease.  A November 2005 VA 
treatment record reveals diagnoses of symptoms that may be 
attributable to hypogonadism as demonstrated by low free 
testosterone and inappropriately low LH as well as 
hyperprolactinoma, although mild.  The treatment report also 
notes that an MRI of the brain showed a six to eight 
millimeter adenoma in the pituitary gland.

In Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be the same claim when it has not been previously considered.  
See also Boggs v. Peake, 520 F.3d 1330 (2008).  In the 
present case, the Veteran clearly claimed entitlement to 
service connection for impotency in his March 2005 claim.  
Further, the Veteran has been separately service-connected 
for erectile dysfunction.  Later, after he was diagnosed with 
pituitary microadenoma, the Veteran filed a claim for 
compensation for this distinct disability.  Although the 
first competent medical evidence suggesting pituitary 
dysfunction due to prolactinoma as a diagnosis was in 
September 2005, the treatment record also indicates that 
prolactinoma was consistent with the Veteran's elevated 
prolactin level, headaches, and visual field deficits, which 
were not reported by the Veteran prior to this time.  
Moreover, although the June 2005 VA examination report notes 
low testosterone levels, it does not reveal elevated 
prolactin levels, which appear to be the basis for the 
initial suggestion in September 2005 for prolactinoma.  The 
Board acknowledges the pro-claimant nature of the VA 
disability compensation program; however, it also observes 
that there is nothing to indicate that VA is to infer 
disability claims when there is absolutely nothing to suggest 
that the Veteran is claiming such disability.  The Board is 
satisfied that the Veteran's March 2005 claim form and the 
evidence of record at that time reflect that he was claiming 
entitlement to service connection for erectile dysfunction, a 
separate and distinct disability which is separately service-
connected, when he filed a claim for impotency in March 2005.

The Board concludes that the first evidence of a claim, 
informal or formal, for service connection for pituitary 
microadenoma was the statement received at the RO on November 
14, 2005.  As noted above, when the Veteran's claim for 
entitlement to service connection was not received within one 
year after service discharge, the effective date of an award 
is either the date of receipt of the claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
Thus, when the evidence in this case is considered under the 
laws and regulations set forth above, the Board finds that an 
effective date earlier than June 8, 2005 for the grant of 
service connection for pituitary microadenoma is not 
warranted.   

Because there is no evidence that the Veteran filed or 
intended to file a formal or informal claim for service 
connection for pituitary microadenoma prior to November 14, 
2005, and there is no objective medical evidence of that 
disorder dated prior to the suggestion of pituitary 
dysfunction due to prolactinoma in the September 2005 VA 
treatment record, the preponderance of the evidence is 
against his claim for an effective date prior to June 8, 
2005.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a March 2006 rating decision, the RO granted service 
connection for pituitary microadenoma, and assigned a 100 
percent evaluation effective November 14, 2005, and a 10 
percent evaluation effective January 17, 2006 under 38 C.F.R. 
§ 4.119, Diagnostic Codes 7915-7903.  In April 2006, the 
Veteran filed a notice of disagreement with regard to the 
assigned evaluation, and in September 2006, he perfected his 
appeal.  Initially, the Board observes that the March 2006 
rating decision assigned a 100 percent evaluation for the 
period of November 14, 2005 (later changed to June 8, 2005) 
through January 16, 2006.  As this constitutes a full grant 
of the benefits sought, the issue of an increased initial 
evaluation is not before the Board.

As previously mentioned, the Veteran's pituitary microadenoma 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 7915-7903.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).

Under Diagnostic Code 7915, a benign neoplasm of any 
specified part of the endocrine system is rated as residuals 
of endocrine dysfunction.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7915.  Under 38 C.F.R. § 4.119, Diagnostic Code 7903, 
hypothyroidism is evaluated as 10 percent disabling when 
there is fatigability or continuous medication required for 
control.  A 30 percent evaluation is warranted when there is 
fatigability, constipation, and mental sluggishness.  A 60 
percent evaluation is for application when there is evidence 
of muscular weakness, mental disturbance, and weight gain.  A 
100 percent evaluation is warranted when there is cold 
intolerance, muscle weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.

A January 2006 VA urology note reveals the Veteran's 
complaints of infertility and ejaculatory problems.  The 
Veteran was unable to produce a semen sample or have 
ejaculation for three to four months.  The treatment note 
reveals that the Veteran was being treated for depression, 
and that his medication for depression may have been 
impacting his ejaculatory function.  The treatment report 
also notes that the Veteran had a history of prolactinoma and 
was treated with bromocriptine for three months with 
normalization of his pituitary hormone levels as well as his 
testosterone level.  Physical examination was normal, and the 
diagnosis was male infertility related to prolactinoma and 
ejaculatory dysfunction.  The treatment report also indicates 
that the Veteran's ejaculatory dysfunction was most likely 
secondary to his depression and possible side effects of his 
psychological medication.  Another January 2006 VA treatment 
record reveals the Veteran's complaints of sexual concerns 
including delayed and absent ejaculation.  The treatment 
report also indicates that the Veteran's sexual concerns were 
not attributable to prolactinoma, and that it was suspected 
that his concerns were related to his selective serotonin 
reuptake inhibitor medication.  The Veteran reported that his 
libido increased with testosterone treatment and 
bromocriptine therapy, and that he was using Viagra with good 
effect.  He also indicated that he was not having morning 
erections or ejaculation.  The VA physician noted that it was 
likely that psychological issues and medication were the 
cause.  The Veteran denied headaches and visual disturbances.  
Physical examination was normal.  The diagnoses were 
microadenoma and secondary hypogonadism.  The Veteran's VA 
treatment records also show that he was treated with 
bromocriptine since the diagnosis of his pituitary 
microadenoma in November 2005.

A July 2006 VA treatment record notes that the Veteran's 
prolactin level had trended down and that the Veteran had 
difficulty with erectile dysfunction.  The report reflects 
that the Veteran's testosterone level was stable and in the 
normal range since he began bromocriptine treatment, and that 
his libido increased, enabling him to have spontaneous 
erections and ejaculation with intercourse.  The record also 
indicate that the Veteran still needed to use Viagra prior to 
intercourse.  The Veteran denied headaches and visual 
changes.  The diagnoses were pituitary microadenoma and 
erectile dysfunction.

In December 2006, the Veteran underwent a VA examination.  
The Veteran complained of erectile dysfunction and 
infertility.  The VA examiner diagnosed prolactin secreting 
pituitary microadenoma, currently treated by bromocriptine, 
and concluded that the Veteran "has no current symptoms of 
the pituitary microadenoma."  

In May 2007, the Veteran underwent another VA examination.  
The VA examination report notes that a March 2007 MRI of the 
brain showed that the previously described microadenoma of 
the pituitary gland was no longer visualized.  The Veteran 
complained of daily headaches within the occipital lobe of 
the brain, several episodes of blackouts while driving, 
impotency, erectile dysfunction, and constant tiredness and 
fatigue.  Physical examination revealed the Veteran to be 
well nourished, oriented, and cooperative.  He had normal 
gait and posture.  Evaluation of the head and neck showed 
that the thyroid was not enlarged.  Oropharyngeal examination 
revealed normal mucosa without lesion or inflammation.  
Tympanic examination was unremarkable.  Both pupils were 
equal, round, and reactive to light and accommodation.  The 
Veteran's lungs were clear to percussion an auscultation.  
Examination of the heart reflected regular beats per minute 
with no murmurs or gallops.  The size of the heart was 
normal.  The abdomen was soft and flat with no tenderness, no 
organomegaly, and no masses revealed.  The external genetalia 
were without any visual pathology.  Both testicles were 
within the scrotum and palpation of the testicles was 
painless.  The lower extremities were without cyanosis, 
clubbing, or edema.  There were no signs of skin degeneration 
or nail infection.  Peripheral pulses and reflexes were equal 
and normal bilaterally.  Babinski signs were negative 
bilaterally.  Evaluation of the Veteran's neurological status 
showed cranial nerves II through XII grossly intact.  The 
diagnosis was pituitary adenoma (prolactinoma) with a March 
2007 MRI showing that the previously described microadenoma 
was no longer visualized.  The VA examiner also noted that 
the Veteran had male infertility, impotency, chronic 
headache, constant tiredness and fatigue, and episodes of 
blackouts while driving, which were related to his history of 
pituitary adenoma.

The Board finds that an evaluation in excess of 10 percent on 
and after January 17, 2006 for the Veteran's service-
connected pituitary microadenoma is not warranted.  The 
evidence of record reveals the Veteran's complaints of 
infertility, ejaculatory problems, daily headaches, 
blackouts, tiredness, and fatigue.  However, a December 2006 
VA examination report reveals that there were no current 
symptoms of pituitary microadenoma.  In addition, the May 
2007 VA examination report reveals that a March 2007 MRI of 
the Veteran's brain showed that the microadenoma of the 
pituitary gland was no longer visualized.  Although the 
objective medical evidence of record shows that the Veteran 
had fatigue and that he was treated with bromocriptine since 
the diagnosis of pituitary microadenoma in November 2005, 
there is no evidence of constipation, mental sluggishness, 
muscular weakness, mental disturbance, weight gain, cold 
intolerance, cardiovascular involvement, bradycardia, or 
sleepiness.  Accordingly, the Board finds that the Veteran's 
current symptoms are adequately compensated by the assigned 
10 percent rating.  Thus, an increased evaluation is not 
warranted for the Veteran's pituitary microadenoma under 
Diagnostic Code 7903.

Consideration has also been given to the potential 
application of other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher evaluation than that 
currently assigned to the Veteran's pituitary microadenoma.  
Specifically, the evidence of record fails to demonstrate any 
hyperthyroidism, toxic or nontoxic adenoma of the thyroid 
gland, hyperparathyroidism, hypoparathyroidism, Cushing's 
syndrome, acromegaly, diabetes insipidus, Addison's disease, 
pluriglandular syndrome, diabetes mellitus, malignant 
neoplasm of the endocrine system, or C-cell hyperplasia of 
the thyroid.  38 C.F.R. § 4.119, Diagnostic Codes 7900, 7901, 
7902, 7904, 7905, 7907, 7908, 7909, 7911, 7912, 7913, 7914, 
7919 (2008).  Therefore, a review of the record, to include 
the Veteran's subjective complaints and the objective medical 
evidence, fails to reveal any additional functional 
impairment associated with the Veteran's pituitary 
microadenoma to warrant consideration of other diagnostic 
codes.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluation in this 
case is adequate.  Higher ratings are provided for certain 
manifestations of the service-connected pituitary 
microadenoma, but the medical evidence reflects that those 
manifestations are not present in this case.  Id.  Moreover, 
the rating criteria reasonably describe the Veteran's 
disability level of his service-connected pituitary 
microadenoma.  Accordingly, referral of this issue for 
consideration of an extraschedular rating is not warranted.

After a careful review of the record, there is no evidence 
that would warrant a rating in excess of 10 percent on and 
after January 17, 2006 by this decision for the disability at 
issue at any time during the period pertinent to this appeal.  
38 U.S.C.A. 5110; see also Hart, 21 Vet. App. 505.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49. 



ORDER

An effective date prior to June 8, 2005 for the Veteran's 
service-connected pituitary microadenoma is denied.

Entitlement to an evaluation in excess of 10 percent for 
pituitary microadenoma on and after January 17, 2006 is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


